DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 22, 5, 7, 15, 25 and 32 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose, US 2005/0097870 A1 (“Moshenrose”) in view of Szymanski, US 2016/0272097 A1 (“Szymanski”) and Chasen, US 2003/0150326 A1 (“Chasen”). 
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Maletich et al., US 2018/0154297 (“Maletich”). 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Suri, US 2017/0214197 A1 (“Suri”). 
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Keuls, US 3,474,598 (“Keuls”). 
Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Zhu et al., US 2018/0311998 (“Zhu”). 
Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Newman, US 2007/0114830 A1 (“Newman”). 
Claims 24–25, 29–30 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Chasen and Watanabe US 5,107,580 A (“Watanabe”).
Claims 26–28 are rejected under 35 U.S.C. 103 as being obvious over Moshenrose in view of Szymanski, Watanabe, Chasen and Prax, US 2014/0150658 A1 (“Prax”).
Claim 31 is 
Claim 22 describes a room air purifier. The room air purifier comprises a body at least partially defining an interior chamber and an opening to the interior chamber. The body has a top, a bottom, and a plurality of sides. At least one of the plurality of sides includes the opening. The room air purifier comprises a panel configured to removably mount to the at least one of the plurality of sides and cover the opening to the interior chamber. The room air purifier comprises a purification mechanism in the interior chamber including at least one filter and at least one blower. The purification mechanism is configured to generate an inflow through the panel and an outflow to an exterior of the body through at least a portion of the top of the body. The room air purifier comprises a base mounted to the body. The room air purifier comprises a set of legs coupled to the base. The room air purifier comprises a nonwoven fabric portion covering at least part of the body. 
Claim 32 describes the room air purifier of claim 22, wherein the at least a portion of the top of the body includes a plurality of openings, fluidly coupling the interior chamber to the exterior of the body of the room air purifier.
Moshenrose discloses a room air purifier (i.e., furniture item 310). Moshenrose Fig. 3, [0032]. The room air purifier 310 comprises a body at least partially defining an interior chamber (i.e., the interior chamber underneath seat portion 303 that accommodates air cleaning device 120) and an opening (i.e., air inlet 122) to the interior chamber. Id. The body has a top, a bottom, and a plurality of sides. Id. At least one of the plurality of sides (i.e., side 1) includes the opening 122. Id. The room air purifier comprises a panel mount to the at least one of the plurality of sides and cover the opening to the interior chamber (i.e., the shutter that covers inlet 122). It is noted here that while Moshenrose is silent about whether the shutter that covers inlet 122 is removable, removable inlet cover are well known in the air purification art, see, e.g., Chasen discloses a 
Moshenrose also discloses that the room air purifier 310 comprises a purification mechanism (i.e., air cleaning device 120) in the interior chamber including at least one filter (i.e., cleaning elements 207) and at least one blower (i.e., impeller 205 and motor 203). Id. at Fig. 2, [0025]. The purification mechanism 120 is configured to generate an inflow through the panel 122 and an outflow to an exterior of the body 124. Id.  The room air purifier 310 comprises a base (i.e., the portion that in direct contact with legs 112). Id. The room air purifier 310 comprises a set of legs (i.e., legs 112) coupled to the base. 
Moshenrose does not disclose that the outflow generated by the air purification mechanism is configured to exit through at least a portion of the top of the body. Moshenrose does not disclose that the room air purifier 310 comprises a nonwoven fabric portion covering at least part of the body. 
For the limitation of that the outflow generated by the air purification mechanism is configured to exit through at least a portion of the top of the body, Moshenrose discloses an outlet exit 124 located on one side of the body. Id. at Fig. 3, [0032]. However, Moshenrose also discloses that the relative positions of the air inlet 122, the air outlet 124 can be located on other regions of the chair 310. Id.
For the limitation of that the room air purifier 310 comprises a nonwoven fabric portion covering at least part of the body, in the analogous art of chairs, Szymanski discloses a chair covered by nonwoven upholstery material. Szymanski Fig. [0016]. It would have been obvious for Moshenrose’s chair 310 to be coved by nonwoven material as disclosed by Szymanski because nonwoven material is known in the furniture art to be suitable to cover chairs. See MPEP 2144.07.
Claim 5 describes that the room air purifier of claim 22. The room air purifier further comprising a user interface on the at least one of the plurality of sides. 
Moshenrose discloses a user interface (i.e., control panel 126) on the front side of chair 310. Moshenrose Fig. 3, [0017]. 
Claim 7 describes the room air purifier of claim 22.  The at least one filter comprises a first filter configured to absorb particulates and a second filter configured to absorb gases.
Moshenrose discloses that the cleaning element 207 could comprises a particulate air filter (HEPA) and a charcoal filter. Moshenrose [0027]. It is noted that charcoal filter are known in the art to be capable of absorb gases (i.e., bad smells, etc.). 
Claim 8 describes the room air purifier of claim 7. The room air purifier further comprises a particulate matter sensor and a volatile organic compounds sensor.
Moshenrose does not disclose a particulate matter sensor or a volatile organic compounds sensor.
However, in the analogous art of air purifiers, Maletich discloses an air purifier 104 with sensing device 108, which includes Volatile Organic Compound (VOC) and particle sensors. Maletich Figs. 1 and 3, [0046]. Maletich further discloses that its sensors 108 are used to monitor and control the operation of the air purification system to pin point more accurately of Id. at [0002]. It would have been obvious to include Maletich’s sensing device 108 in Jang’s air purifier to provide this benefit.
Claim 9 describes that the room air purifier of claim 22, further comprising a power panel on the body.
It is noted here that the power panel in the instant disclosure is shown as a power outlet socket 62. Spec., Fig. 5a, [0045]. 
Moshenrose does not disclose that the room air purifier 310 comprises a power panel on the body. 
In the analogous art of chairs, Suri discloses a portable power outlet 10 that can be removably secured to a sofa 1 so that user could have easy access to charge their electronic devices while using them on a sofa. Suri Fig. 5B, [0004] and [0023]. It would have been obvious to modify Moshenrose to include Suri’s portable power outlet 10 on Moshenrose’s sofa body so that a user could have easy access to charge their electronic device while using them on a sofa.  
Claim 10 requires that for the room air purifier of claim 22, each leg of the set of legs has an elastomeric cap.
Moshenrose does not disclose each leg 112 of its air purifier 310 has an elastomeric cap. 
In the analogous art of air purifiers, Keuls discloses a plurality of rubber grommets 56 arranged to correspond to the legs 59 of air purifier and humidifier 10. Keuls Fig. 2, col. 3, ll. 31–34. Keuls further discloses that the rubber grommets are configured to dampen any vibrations caused by air flowing within the purifier 10. Id.
Claim 11 requires that for the room air purifier of claim 22, each leg of the set of legs is covered by a hydrographic sleeve.
It is noted here that the limitation of “hydrographic,” which is defined as “of or relating to the characteristic features (such as flow or depth) of bodies of water,” this limitation does not patentably distinguish the claimed invention from the prior art because “hydrographic” is a matter relating to ornamentation only and have no mechanical function. MPEP 2144.04(I).
Moshenrose does not discloses that each of legs 112 is covered by a hydrographic sleeve. 
In the analogous art of table leg covers, Zhu discloses a metal sheet that can be applied to table legs. Zhu Fig. 1, [0020].  Zhu discloses that its metal sheet has the advantages of diversified grain, strong bumpy texture and cost effective. Id. at Fig. 1, [0020]. It would have been obvious to apply Zhu’s metal sheet on Jang’s legs 22 for strong bumpy texture, diversified grain and effective cost. 
Claim 15 describes that the room air purifier of claim 22, further comprises a user interface in the body over a recess.
Moshenrose discloses an alternative embodiment where a user interface 126 is positioned over a recess (i.e., the recess covered by support surface 111. Moshenrose Fig. 1, [0033]. 
Claim 23 describes that the room air purifier of claim 22, wherein each leg of the set of legs is mounted to a respective socket.
Moshenrose does not disclose that each leg 112 is mounted to a respective socket. 
In the analogous art of chairs, Newman discloses a chair 10 with plurality of legs 14 mounted to threaded sockets 15. Newmann Fig. 4, [0019]. Newmann discloses that socket 15 are for receiving threaded fasteners associated with the base of the chair. Id. It would have been 
Claim 24 describes the room air purifier of claim 22, wherein the panel includes an open frame and a fabric cover mounted to the open frame.
Claim 27 describes that the room air purifier of claim 26, wherein the fabric cover extends over the recess to create the impression of an infinity background.
Moshenrose discloses that the panel includes an open frame (i.e., the circumferential frame of the shutter that covers the inlet 122. Moshenrose Fig. 3. 
Moshenrose does not disclose a fabric cover that mounted to the open frame.  
In the analogous art of room air purifier, Watanabe discloses a nonwoven fabric 10 that covers an inlet opening 12a with a frame from the outside of an air inlet. Watanabe Fig. 2, col. 3, ll. 24–33. Watanabe further discloses that the nonwoven fabric is used to catch oily smoke and only the fabric need to be replaced when it is dirty. Id. at col. 3, ll. 24–33 and col. 1, ll. 21–30. It would have been obvious to include Watanabe’s nonwoven fabric to cover the open frame (i.e., circumferential frame of the shutter) to catch oily smoke and enable replacement of only the filter once the fabric becomes dirty. With this modification, Watanabe’s nonwoven fabric 10 would cover the inlet 122 and creates a rectangular surface, which is an infinity background as the rectangular shape is closed and forms an infinite loop. 
Claim 25 describes that the room air purifier of claim 24, wherein the opening includes a recess and wherein the opening is bound by a jamb located in the recess.
Moshenrose discloses an alternative embodiment where the opening 122 includes a recess (i.e., the recess under support surface 111 where air cleaning device 120 resides) and the opening is bound by a jamb located in the recess. 

    PNG
    media_image1.png
    740
    622
    media_image1.png
    Greyscale

Claim 26 describes that the room air purifier of claim 25, wherein the open frame includes a tab, wherein the tab enables the panel to be removed from and replaced on the jamb.
Moshenrose does not disclose that the open frame includes a tab, which enables the panel to be removed from and replaced on the jamb. 
In the analogous art of air purifier open frame panels, Prax discloses an open frame panel (i.e., sheet 91) with a tab 90, which enables the panel to be removed from and replaced on a jamb 
Claim 28 describes that the room air purifier of claim 26, wherein a user interface is located at the tab or the recess.
Moshenrose discloses an embodiment where the user interface 126 is located at the recess. Moshenrose Fig. 5, [0034]. Additionally, Moshenrose discloses that the user interface 126 could be located on other regions on chair 310, which includes the tab and the recess. Id. at Fig. 3, [0032]. Therefore, the location of the user interface is a mere engineering choice. 
Claim 29 describes that the room air purifier of claim 24, wherein the at least one filter is mounted to the open frame.
Moshenrose discloses the air cleaning device 120 comprises an air filter 207 mounted to the open frame around inlet 122. Moshenrose Fig. 2, [0025]. 
Claim 30 describes that the room air purifier of claim 29, wherein the at least one filter is configured to filter particulate matter or volatile organic compounds.
Moshenrose discloses that the air cleaning device 120 could comprise a High Efficiency Particulate Air (HEPA) filter (typically able to remove particulate down to about 0.3 micron in diameter). Moshenrose [0027]. 
Claim 31 describes the room air purifier of claim 24, wherein the open frame includes hooks or latches to securely mount the open frame to the at least one of the plurality of sides of the room air purifier.
Modified Moshenrose does not disclose that the open frame includes hooks or latches to securely mount the open frame to at least one of the plurality of sides of the room air purifier.
In the analogous art of air filter assemblies, Porterfield discloses the use of hooks 42 to hold the frame 20 to an air vent 2.  Porterfield Figs. 1–3, col. 3, ll. 51–54. It would have been obvious to further modify Moshenrose’s open frame to include Porterfield’s hooks as such design is recognized in the air filtration assembly art as being convention to secure air filter frames to a vent of air purifier. 
Response to Arguments—Pre-Brief Conference Request 
The applicant argues that the current rejection fails to ascertain the differences between the claimed invention and the prior art because the “shutter” identified is an “error” as it is not discussed by Moshenrose’s written description. Pre-Brief Conference Request dated Dec. 15, 2021 (“Pre-Brief”) p. 2. Additionally, there is no support that the shutters are removable. Id. at p. 2. The applicant further argues that Moshenrose’s statement of that “[T]the air inlet 122 can all be formed as part of an exterior surface of the chair 310” teaches against removability of the “shutters.” Pre-Brief Conference Request dated Dec. 15, 2021 (“Pre-Brief”) p. 2. 
The examiner has added an additional reference to teach the “removable” inlet cover (i.e., a shutter) because a removable shutter covering an air inlet for an air purifier is well-known in the art and it is not novel as disclosed by Chasen. Additionally, Moshenrose’s statement of “[T]the air inlet 122 can all be formed as part of an exterior surface of the chair 310” does not teach against removability of the “shutters.” The air inlet 122 of Moshenrose would form a part of an exterior surface of the chair 310 in the assembled state, despite being removable or not.   
The applicant also argues that Szymanski’s chair is not analogous art because it is directed to a chair rather than an air purifier. Pre-Brief p. 3.
The examiner respectfully disagrees. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even 
Here, Szymanski is from the same field of endeavor as the claimed invention. In the instant disclosure, the applicant discloses that that their invention is an air purifier in a furniture article. Spec. dated Mar. 12, 2019 (“Spec.) p. 1. Szymanski is therefore in the same field of endeavor of furniture as the claimed invention. Additionally, Szymanski is reasonably pertinent to the problem faced by the inventor as Szymanski discussed the texture of a furniture cover (i.e., using nonwoven fabric portion to cover a furniture body). 
Additionally, the applicant argues that there is no suggestion or teaching to move the outlet to the top of the body, because of dust accumulation and the fact that locating an air outlet close to the head portion of the seated user would agitate the user. Pre-Brief p. 4. The applicant also argues that an air outlet located at the top of the chair would not blow purified air as desired. Id. at p. 4. 
The examiner respectfully disagrees. As stated in the current office action, Moshenrose discloses that the relative positions of the air inlet 122, the air outlet 124 can be located on other regions of the chair 310. Moshenrose Fig. 3, [0032]. Therefore, the examiner believes that there is suggestion from Moshenrose to move the outlet to other regions of the chair 310 (i.e., such as the top of chair 310). As for the applicant’s concern of agitating the user, the examiner respectfully disagrees, as when the user is seated in the chair, they would have their back of the head facing the air outlet, and the examiner doesn’t think this would agitate the user. Additionally, to address the applicant’s concern of that outlets located at the top of the chair would not blow purified air as desired, the examiner would like to point out that vent outlet 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776